People v Beasley (2014 NY Slip Op 08039)





People v Beasley


2014 NY Slip Op 08039


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
THOMAS A. DICKERSON
L. PRISCILLA HALL, JJ.


2008-01508
 (Ind. No. 3191/05)

[*1]The People of the State of New York, respondent, 
vLamont Beasley, appellant. Lamont Beasley, Rome, N.Y. appellant pro se.


Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Ann Bordley of counsel), for respondent.
Jeremy Gutman, New York, N.Y., former appellate counsel (no memorandum filed).

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 12, 2010 (People v Beasley, 69 AD3d 741, affd 16 NY3d 289), affirming a judgment of the Supreme Court, Kings County, rendered January 31, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., RIVERA, DICKERSON and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court